314 F.2d 50
Robert V. DOTSON, Appellant,v.UNITED STATES of America, Appellee.
No. 7166
United states Court of Appeals Tenth Circuit.
Jan. 31, 1963.

Charles Edward Palmer, Denver, Colo.  (Dawson, Nagel, Sherman & Howard, Denver, Colo., with him on the brief), for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., with him on the brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
Petitioner is presently confined in the United States Penitentiary at Leavenworth, Kansas.  An application for a writ of habeas corpus was considered by the District Court for the District of Kansas and petitioner was denied, without a hearing, permission to proceed in forma pauperis by order indicating the petition contained only claims earlier considered and rejected by this court, Dotson v. United States, 10 Cir., 287 F.2d 868.  We allowed petitioner to proceed in this court in forma pauperis in order to review the District Court's order.


2
Our earlier review of petitioner's claims, some 46 of them, rejected all such claims properly before the court.  Petitioner now asserts that our decision does not bar him from further presenting claims which were not then properly before the court.  This argument has no present relevancy to the instant application for a writ of habeas corpus.  The claims now made relative to a denial of constitutional rights were specifically rejected in our prior decision and the remaining allegations that attack the admission of evidence and the sufficiency of the evidence are not properly reached by habeas corpus.


3
Affirmed.